DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, 12 and 13 of copending Application No. 17509224 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap in scope (see below).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Pertaining to claim 1: 
a redistribution substrate having a first surface and a second surface, opposite to each other; 
a redistribution substrate (claim 7)

a semiconductor chip on the first surface of the redistribution substrate; and 
a semiconductor chip on a top surface of the redistribution substrate (claim 7)

a solder pattern on the second surface of the redistribution substrate, wherein the redistribution substrate comprises: 
a solder terminal on a bottom surface of the redistribution substrate (claim 7)

an under-bump pattern coupled to the solder pattern; 
wherein the redistribution substrate includes: an under-bump pattern; … wherein the solder terminal is on a bottom surface of the under-bump pattern (claim 7)

a first redistribution pattern on the under-bump pattern, the first redistribution pattern including a first via portion and a first wire portion; and 
a redistribution pattern on the under-bump pattern on a top surface of the under-bump pattern;
wherein the redistribution pattern includes a via part and a wire part (claim 13)

a first seed pattern between the under-bump pattern and the first redistribution pattern and on a side surface of the first via portion and a bottom surface of the first wire portion, wherein a bottom surface of the first seed pattern is at a level lower than a top surface of the under-bump pattern.
wherein the top surface of the under-bump pattern is at a level the same as or lower than a level of a top surface of the under-bump seed pattern (claim 12)

Pertaining to claim 7, see claim 10

Allowable Subject Matter
Claims 2-6, 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is the inclusion of the limitation a seed pattern between the first and second redistribution patterns, wherein a bottom surface of the seed pattern is in the first redistribution pattern, wherein the seed pattern comprises: an upper portion on a side surface of the second via portion and a bottom surface of the second wire portion; a first lower portion between the first redistribution pattern and a bottom surface of a center region of the second via portion; and a second lower portion in the first redistribution pattern and between the first lower portion and the upper portion, wherein a thickness of the second lower portion of the seed pattern is smaller than a thickness of the seed pattern on the bottom surface of the second wire portion and/or , in all of the claims which is not found in the prior art references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J TOBERGTE whose telephone number is (571)272-6458. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        10/5/22